
	

113 HR 4640 IH: Western Hemisphere Drug Policy Commission Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4640
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Engel (for himself, Mr. Salmon, Mr. Sires, Ms. Ros-Lehtinen, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To establish the Western Hemisphere Drug Policy Commission.
	
	
		1.Short titleThis Act may be cited as the Western Hemisphere Drug Policy Commission Act of 2014.
		2.FindingsCongress finds the following:
			(1)According to the Substance Abuse and Mental Health Services Administration’s (SAMHSA) National
			 Survey on Drug Use and Health, in 2012 in the United States, an estimated
			 23,900,000 persons age 12 or older were current drug users. There were an
			 estimated 1,600,000 users of cocaine, 440,000 users of methamphetamine,
			 335,000 users of heroin, 18,900,000 users of marijuana, and 6,800,000
			 non-medical users of prescription-type drugs.
			(2)On September 13, 2013, President Barack Obama identified 22 countries as major drug transit or
			 major illicit drug producing countries. Of these, 17 are located in the
			 Western Hemisphere. They are The Bahamas, Belize, Bolivia, Colombia, Costa
			 Rica, the Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti,
			 Honduras, Jamaica, Mexico, Nicaragua, Panama, Peru, and Venezuela.
			(3)Nearly all cocaine consumed in the United States originates in the Andean countries of Bolivia,
			 Colombia, and Peru and most of the heroin consumed in the United States
			 originates in Colombia and Mexico. The cultivation, production and
			 trafficking of cocaine and heroin generate violence, instability, and
			 corruption.
			(4)In the transit countries of Central America, Mexico, Venezuela, Ecuador, the Dominican Republic,
			 Haiti, and other Caribbean countries, drug trafficking is central to the
			 growing strength of organized criminals to threaten local and national law
			 enforcement, political institutions, citizen security, rule of law, and
			 United States security and interests.
			(5)Drug trafficking-related violence continues unabated in Mexico. According to Government of Mexico
			 estimates, some 70,000 people died in Mexico and 25,000 people disappeared
			 as a result of drug trafficking and organized crime-related violence
			 between December 2006 and December 2012. According to analysts, more than
			 11,500 more people died in Mexico in 2013 due to the violence.
			(6)Foreign Terrorist Organizations and their supporters in the Western Hemisphere, including the
			 Revolutionary Armed Forces of Colombia (FARC) and Hezbollah, have used
			 drug trafficking to finance their activities.
			(7)The United States obligated roughly $15,700,000,000 ($18,600,000,000 in constant 2012 dollars) for
			 counternarcotics programs in Latin America and the Caribbean between 1980
			 and 2012.
			3.EstablishmentThere is established an independent commission to be known as the Western Hemisphere Drug Policy Commission (in this Act referred to as the Commission).
		4.Duties
			(a)Review of illicit drug control policiesThe Commission shall conduct a comprehensive review of United States foreign policy in the Western
			 Hemisphere to reduce the illicit drug supply and drug abuse and reduce the
			 damage associated with illicit drug markets and trafficking. The
			 Commission shall also identify policy and program options to improve
			 existing international counternarcotics policy. The review shall include
			 the following topics:
				(1)An evaluation of United States-funded international illicit drug control programs in the Western
			 Hemisphere, including drug interdiction, crop eradication, alternative
			 development, drug production surveys, police and justice sector training,
			 demand reduction, and strategies to target drug kingpins.
				(2)An evaluation of the impact of United States counternarcotics assistance programs in the Western
			 Hemisphere, including the Colombia Strategic Development Initiative, the
			 Merida Initiative, the Caribbean Basin Security Initiative and the Central
			 America Regional Security Initiative, in curbing drug production, drug
			 trafficking, and drug-related violence and improving citizen security.
				(3)An evaluation of how the President’s annual determination of major drug-transit and major illicit
			 drug producing countries pursuant to sections 490 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2291j) and section 706 of the Foreign
			 Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1) serves
			 United States interests with respect to United States international
			 illicit drug control policies.
				(4)An evaluation of whether the proper indicators of success are being used to evaluate United States
			 international illicit drug control policy.
				(5)An evaluation of United States efforts to stop illicit proceeds from drug trafficking organizations
			 from entering the United States financial system.
				(6)An evaluation of alternative drug policy models in the Western Hemisphere.
				(7)An evaluation of the impact of local drug consumption in Latin America and the Caribbean in
			 promoting violence and insecurity.
				(8)Recommendations on how best to improve United States counternarcotics policies in the Western
			 Hemisphere.
				(b)Coordination with governments, international organizations, and nongovernmental organizations in
			 the Western HemisphereIn conducting the review required under subsection (a), the Commission is encouraged to consult
			 with—
				(1)government, academic, and nongovernmental leaders, as well as leaders from international
			 organizations, from throughout the United States, Latin America, and the
			 Caribbean; and
				(2)the Inter-American Drug Abuse Control Commission (CICAD).
				(c)Report
				(1)In generalNot later than 1 year after the first meeting of the Commission, the Commission shall submit to the
			 Committee on Foreign Affairs of the House of Representatives, the
			 Committee on Foreign Relations of the Senate, the Secretary of State, and
			 the Director of the Office of National Drug Control Policy a report that
			 contains—
					(A)a detailed statement of the recommendations, findings, and conclusions of the Commission under
			 subsection (a); and
					(B)summaries of the input and recommendations of the leaders and organizations with which the
			 Commission consulted under subsection (b).
					(2)Public availabilityThe report required under this subsection shall be made available to the public.
				5.Membership
			(a)Number and appointmentThe Commission shall be composed of ten members to be appointed as follows:
				(1)The majority leader and minority leader of the Senate shall each appoint 2 members.
				(2)The Speaker and the minority leader of the House of Representatives shall each appoint 2 members.
				(3)The President shall appoint 2 members.
				(b)Prohibition
				(1)In generalThe Commission may not include Members of Congress or Federal, State, or local government
			 officials.
				(2)Member of CongressIn this subsection, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.
				(c)Period of appointmentEach member shall be appointed for the life of the Commission. Any vacancies shall not affect the
			 power and duties of the Commission, but shall be filled in the same manner
			 as the original appointment.
			(d)DateMembers of the Commission shall be appointed not later than 30 days after the date of the enactment
			 of this Act.
			(e)Initial meeting and selection of chairperson
				(1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall hold an
			 initial meeting to develop and implement a schedule for completion of the
			 review and report required under section 4.
				(2)ChairpersonAt the initial meeting, the Commission shall select a Chairperson from among its members.
				(f)QuorumSix members of the Commission shall constitute a quorum.
			(g)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance
			 with sections 5702 and 5703 of title 5, United States Code, while away
			 from their homes or regular places of business in performance of services
			 for the Commission.
			6.Powers
			(a)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of its members.
			(b)HearingsThe Commission shall hold such hearings and undertake such other activities as the Commission
			 determines necessary to carry out its duties.
			(c)Other resources
				(1)Documents, statistical data, and other such information
					(A)In generalThe Commission shall have reasonable access to documents, statistical data, and other such
			 information the Commission determines necessary to carry out its duties
			 from the Library of Congress, the Office of National Drug Control Policy,
			 the Department of State, and other agencies of the executive and
			 legislative branches of the Federal Government.
					(B)Obtaining informationThe Chairperson of the Commission shall request the head of an agency described in subparagraph (A)
			 for access to documents, statistical data, or other such information
			 described in subparagraph (A) that is under the control of such agency in
			 writing when necessary.
					(2)Office space and administrative supportThe General Services Administration shall make office space available for day-to-day activities of
			 the Commission and for scheduled meetings of the Commission. Upon request,
			 the Administrator of General Services shall provide, on a reimbursable
			 basis, such administrative support as the Commission requests to fulfill
			 its duties.
				(d)Authority To use United States mailsThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the United States.
			(e)Authority To contract
				(1)In generalSubject to the Federal Property and Administrative Services Act of 1949, the Commission is
			 authorized to enter into contracts with Federal and State agencies,
			 private firms, institutions, and individuals for the conduct of activities
			 necessary to the discharge of its duties under section 4.
				(2)TerminationA contract, lease, or other legal agreement entered into by the Commission may not extend beyond
			 the date of termination of the Commission.
				7.Staff
			(a)DirectorThe Commission shall have a Director who shall be appointed by a majority vote of the Commission.
			 The Director shall be paid at a rate not to exceed the rate of basic pay
			 for level IV of the Executive Schedule.
			(b)Staff
				(1)In generalWith the approval of the Commission, the Director may appoint such personnel as the Director
			 determines to be appropriate. Such personnel shall be paid at a rate not
			 to exceed the rate of basic pay for level IV of the Executive Schedule.
				(2)Additional staffThe Commission may appoint and fix the compensation of such other personnel as may be necessary to
			 enable the Commission to carry out its duties, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51
			 and subchapter III of chapter 53 of such title relating to classification
			 and General Schedule pay rates, except that no rate of pay fixed under
			 this subsection may exceed the equivalent of that payable to a person
			 occupying a position at level V of the Executive Schedule.
				(c)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services
			 under section 3109(b) of title 5, United States Code.
			(d)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without
			 reimbursement, any of the personnel of such agency to the Commission to
			 assist in carrying out the duties of the Commission. Any such detail shall
			 not interrupt or otherwise affect the civil service status or privileges
			 of the personnel.
			8.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated $2,000,000 to carry out this Act.
			(b)AvailabilityAmounts authorized to be appropriated under subsection (a) are authorized to remain available until
			 expended.
			9.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(a); Public Law
			 111–73; 123 Stat. 2068) is amended by striking $1,500,000,000 and inserting $1,498,000,000.
		10.SunsetThe Commission shall terminate on the date that is 60 days after the date on which the Commission
			 submits its to Congress of its report pursuant to section 4(c).
		
